DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 1 (Fig. 5A) in the reply filed on 06/06/22 is acknowledged.
Claims 3-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, Species 2-10, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/06/22.
Claims 1-2 & 10 are currently examined in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mann et al. (US 5,957,890).
Regarding claim 1, Mann discloses an implantable medical pump, in Fig. 1, comprising: 
a pump housing 20 configured to be percutaneously implanted into a patient; 
a medicament reservoir 12 contained within the pump housing 20 configured to contain a medicament to be delivered to the patient; a refill port 14 disposed on an exterior surface of the pump housing 20 providing percutaneous access to a needle 66 to refill the medicament reservoir with the medicament via a refill port cavity (an interior space of a port body 68) in fluid communication (via a side slot 84, in Fig. 2, col. 7, lines 17-19 and Figs. 1 & 8) with the medicament reservoir 12; 
a needle guide 76 disposed and movable (from a position in Fig. 7 to another position in Fig. 8) within the refill port cavity (see Figs. 7-8); and 
a resilient member (80 or 88; or 80 & 88) disposed distally of the needle guide 76 in the refill port cavity, wherein the needle guide 76 is configured to move distally under force of the needle to contact the resilient member (in Fig. 8) to actuate the resilient member 76 from a rest position (Fig. 7) to provide tactile feedback to the user of the location of the needle within the refill port cavity, col. 7, lines 36-44.  
Regarding claim 2, where the resilient member is a resilient dome disposed at a bottom of the refill portion cavity, Fig. 7, and wherein the resilient dome 88 is compressible by the needle guide 76 to provide the tactile feedback, Fig. 8, col. 7, lines 36-44.  
Regarding claim 10, wherein the needle guide 76 comprises an annular body and a bottom surface, and wherein the annular body is tapered towards the bottom surface to facilitate guiding the needle towards the bottom surface, see Figs. 7-8.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783